Parker, P.J.
The plaintiff, a real estate broker, seeks to recover a commission for having produced a buyer ready and willing to purchase certain real estate from the defendant. The court found for the plaintiff.
Counsel for the defendants states in his brief that “the Defendants, for this appeal and this appeal only, waive all their rights under the request for rulings seasonably filed and rely solely upon the admission of the question and answer admitted and properly objected to and as set forth on Page 9 of the Report”.
The question to the witness and the answer are set forth in the report.
The report does not show a compliance with Rule 27 of the Rules of the District Courts (1965). It does not state that the objection to the admission of the evidence was reduced to writing in a summary manner and filed with the clerk within five days after the hearing of all evidence. The docket shows only that within 10 days of the entry of judgment, the judgment was vacated and time for filing a draft report extended for 10 days by agreement was filed.
No draft report is shown to have been filed within the five days subsequent to the hearing and no claim for a report was reduced to writing in a summary manner and filed with the *24clerk within five days after the hearing of all the evidence. On the record before ns, there being no compliance with Buie 27 of the Buies of the District Courts, the Report will be dismissed.
John J. Fitzpatrick for the Plaintiff
Harry Reinherz for the Defendant The case was submitted on briefs.